Case 4:19-cv-00709-CAN Document 26 Filed 09/21/20 Page 1 of 10 PageID #: 126




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

RAY LEE RANSOM, JR.,                             §
                                                 §
                Plaintiff,                       §    CIVIL ACTION NO. 4:19-CV-00709-CAN
v.                                               §
                                                 §
COMMISSIONER, SSA,                               §
                                                 §
                Defendant.                       §

                                 MEMORANDUM OPINION

       Pending before the Court is Defendant Andrew M. Saul, Commissioner of Social

Security’s (“Defendant”) Motion to Dismiss and Incorporated Memorandum (“Motion to

Dismiss”) [Dkt. 12]. After reviewing the Motion to Dismiss [Dkt. 12], Plaintiff Ray Lee Ransom,

Jr.’s Motion to Not Dismiss and Incorporated Memorandum (“Plaintiff’s First Response”)

[Dkt. 13], Plaintiff’s Motion to Not Dismiss (“Plaintiff’s Second Response”) [Dkt. 14], as well as

Plaintiff’s additional Briefs [Dkts. 21; 23; 24; 25], and Defendant’s Reply [Dkt. 22], and all other

relevant filings, the Court finds that Defendant’s Motion to Dismiss [Dkt. 12] should be

GRANTED, as set forth herein.

                                        BACKGROUND

       Plaintiff, proceeding pro se, filed his Complaint on September 30, 2019, alleging that

Defendant improperly “denied [his] form 795 request to continue [his] Medicare-Title II benefits

while [his] Medicare-Title II benefits are on appeal” [Dkt. 1 at 5]. On December 30, 2019,

Defendant moved to dismiss Plaintiff’s suit [Dkt. 12]. By way of background, Plaintiff was

covered under Medicare Part A and Part B, beginning in August of 1993, based upon Childhood

Disability Benefits (“CDB”) on his father’s record, pursuant to Title II of the Social Security Act

[Dkt. 12 at 1]. Plaintiff’s coverage ceased due to his alleged marriage [Dkt. 12 at 1]. More


MEMORANDUM OPINION AND ORDER – Page 1
Case 4:19-cv-00709-CAN Document 26 Filed 09/21/20 Page 2 of 10 PageID #: 127




specifically, on December 5, 2018, the Social Security Administration (“SSA”) sent Plaintiff a

letter informing him that his CDB benefits were going to be terminated in 2019, based upon his

alleged marriage, and stating the amount that Plaintiff had purportedly been overpaid [Dkt. 12-1].

Plaintiff requested reconsideration of any termination on December 18, 2018 [Dkt. 13-1 at 1].

A reconsideration was conducted, and the original decision to stop payment of benefits and the

determination of overpayment was upheld on January 20, 2020 [Dkt. 21-2 at 1-3]. Plaintiff

requested a hearing before an Administrative Law Judge (“ALJ”) on January 28, 2020 [Dkt. 21-1

at 1-2]. The Court is unaware of whether a hearing before an ALJ has now been scheduled; the

Parties have provided no additional information regarding the status of any such hearing.

                                      LEGAL STANDARD

Federal Rule of Civil Procedure 12(b)(1)

       Notwithstanding Defendant’s assertion of Rule 12(b)(6) as the basis for dismissal, the bulk

of recent social security opinions in this circuit addressing similar issues have evaluated failure to

exhaust administrative remedies under Rule 12(b)(1). As such, this Court considers the pending

Motion to Dismiss under Rule 12(b)(1).         See Smith v. Berryhill, 139 S. Ct. 1765 (2019);

Chamberlain v. Barnhart, 382 F. Supp. 2d 867 (E.D. Tex. Aug. 15, 2005); Chambers v. Soc. Sec.

Admin., Comm’r, No. 3:19-CV-1062-K-BH, 2020 WL 5099829 (N.D. Tex. Aug. 12, 2020), report

and recommendation adopted sub nom. Chambers v. Soc. Sec., Admin., No. 3:19-CV-1062-K-BH,

2020 WL 5094684 (N.D. Tex. Aug. 29, 2020); Dawson Farms, LLC v. Farm Serv. Agency, 504

F.3d 592 (5th Cir. 2007). A Rule 12(b)(1) motion to dismiss allows a party to challenge the

exercise of the Court’s subject matter jurisdiction. FED. R. CIV. P. 12(b)(1). The party asserting

jurisdiction bears the burden of proof for a 12(b)(1) motion to dismiss. Ramming v. United States,

281 F.3d 158, 161 (5th Cir. 2001). If a court determines that they lack subject matter jurisdiction,




MEMORANDUM OPINION AND ORDER – Page 2
Case 4:19-cv-00709-CAN Document 26 Filed 09/21/20 Page 3 of 10 PageID #: 128




the action must be dismissed. FED. R. CIV. P. 12(h)(3). A dismissal under Rule 12(b)(1) is not a

decision on the merits and does not prevent the plaintiff from pursuing a claim in a court of proper

jurisdiction. Ramming, 281 F.3d at 161.

Exhaustion of Administrative Remedies

       A federal court’s jurisdictional authority to review a decision by the SSA of a claimant’s

disability benefits is found in 42 U.S.C. §§ 405 (g) and (h). Section 405(g) “sets the terms of

judicial review” of a decision of disability or termination of Title II or Title XVI benefits by the

SSA. Smith, 139 S. Ct. at 1772. Section 405(g) provides that a claimant may file a civil action

“after any final decision of the Commissioner of Social Security made after a hearing to which he

was a party[.]” 42 U.S.C. § 405. Section 405(h) provides that “[n]o findings of fact or decision

of the Commissioner of Social Security shall be reviewed by any person, tribunal, or governmental

agency except as herein provided.” 42 U.S.C. § 405. The Fifth Circuit has interpreted this standard

as applying “only where the would-be plaintiff is challenging a decision regarding his entitlement

to benefits.” Matter of Benjamin, 932 F.3d 293, 300 (5th Cir. 2019). Furthermore, § 405(g) only

allows review upon a “final decision of the Commissioner.” 42 U.S.C. § 405. The Supreme Court

has held that the “final decision” requirement has two elements: “first, a ‘jurisdictional’

requirement that claims be presented to the agency, and second, a ‘waivable ... requirement that

the administrative remedies prescribed by the Secretary be exhausted.’” Smith, 139 S. Ct. at 1773

(citing Mathews v. Eldridge, 424 U.S. 319, 328 (1976)). The nonjurisdictional element may be

waived by the commissioner, or in extraordinary circumstances, by the courts. Id. at 1773-74; see

also Chambers, 2020 WL 5099829, at *5.

       A claimant receives a final decision after proceeding through a four-step administrative

process with the SSA. Smith, 139 S.C Ct. at 1772. “First, the claimant must seek an initial




MEMORANDUM OPINION AND ORDER – Page 3
Case 4:19-cv-00709-CAN Document 26 Filed 09/21/20 Page 4 of 10 PageID #: 129




determination as to his eligibility. Second, the claimant must seek reconsideration of the initial

determination. Third, the claimant must request a hearing, which is conducted by an ALJ. Fourth,

the claimant must seek review of the ALJ’s decision by the Appeals Council.” See 20 CFR §

416.1400, Smith, 139 S. Ct. at 1772. Upon a decision by the Appeals Council, the plaintiff then

has a final decision from which he can appeal in federal court. See Chambers, 2020 WL 5099829,

at *5; see also Smith, 139 S. Ct. at 1772.

       Again, by completing the four administrative steps, a plaintiff is said to have “exhausted”

their remedies. See Bowen v. City of N.Y., 476 U.S. 467, 472 (1986). As noted above, however,

either the commissioner or the court may waive such requirement. Smith, 139 S. Ct. at 1773-74

(citing Weinberger v. Salfi, 422 U.S. 749, 767 (1975)). “The [Commissioner] may waive the

exhaustion requirement if ‘he satisfies himself, at any stage of the administrative process, that no

further review is warranted.’” Home Health Innovations, Inc. v. Sebelius, No. SA-14-CA-124,

2014 WL 12540881, at *3 (W.D. Tex. Feb. 18, 2014) (citing Mathews, 424 U.S. at 330); see also

Weinberger, 422 U.S. at 766-67 (“While a court may not substitute its conclusion as to futility for

the contrary conclusion of the Secretary, we believe it would be inconsistent with the congressional

scheme to bar the Secretary from determining in particular cases that full exhaustion of internal

review procedures in not necessary for a decision to be ‘final’ within the language of s 405(g).”).

And as to any judicial waiver, “[t]he Supreme Court has approved three factors to consider in

waiving the exhaustion requirements: (1) whether a claim is collateral to a demand for benefits,

(2) whether exhaustion would be futile, and (3) whether the harm suffered pending exhaustion

would be irreparable.” Chambers, 2020 WL 5099829, at *6; see Chamberlain, 382 F. Supp. 2d at

872 (citing Mathews, 424 U.S. at 330-32). However, “[t]he ultimate decision of whether to waive

exhaustion should not be made solely by mechanical application of [these] factors but should also




MEMORANDUM OPINION AND ORDER – Page 4
Case 4:19-cv-00709-CAN Document 26 Filed 09/21/20 Page 5 of 10 PageID #: 130




be guided by the policies underlying the exhaustion requirement.” Bowen, 476 U.S. at 484. Not

barring the application of the factors and consideration of the policies underlying the exhaustion

requirement, courts have held that exhaustion should only be waived “in extraordinary

circumstances.” See Mitchell v. Soc. Sec. Dep’t, No. CIV.A. H-12-2402, 2012 WL 6049071 (S.D.

Tex. Nov. 13, 2012), report and recommendation adopted, No. CIV.A. H-12-2402, 2012 WL

6051530 (S.D. Tex. Dec. 5, 2012); Lowe v. Colvin, 582 F. App’x 323, 326 (5th Cir. 2014).

                                                     ANALYSIS

         Here, Defendant asserts that “there is no justiciable claim because Plaintiff [] did not

exhaust his administrative remedies, and the Commissioner has not waived exhaustion [Dkt. 12 at

1]. Plaintiff, in response, argues, on the merits, that his benefits “should have never been

terminated, should have continued until a decision was made in reconsideration” [Dkt. 13 at 1].

Plaintiff further contends that at its heart his “[c]omplaint is not whether or not [he] ha[s] exhausted

[his] administrative remedies which obviously [he] ha[sn’t],” but that the Commissioner has not

addressed whether Plaintiff’s benefits should have continued [Dkts. 21 at 1; 23 at 1].1

Administrative Process

         To reiterate, there are four steps to the administrative process in SSA claims. See 20 C.F.R.

§ 416.1400; Mitchell, 2012 WL 6049071, at *3; Smith, 139 S. Ct. at 1772. Thus, for Plaintiff’s

claim to be properly before the Court, Plaintiff must have: (1) obtained from the Commissioner an


1
  Plaintiff urges the Court to direct that his benefits be continued until he has exhausted his administrative remedies.
As set forth herein, central to the grant of a district court’s subject matter jurisdiction is the requirement that there be
a “final decision” by the Commissioner after a hearing. Even if the Court had jurisdiction to consider such request,
which it finds that it does not under the current posture because no final decision has been made, the Commissioner
contends continuation of benefits pursuant to the provisions cited by Plaintiff is available only when the agency makes
a medically-based cessation determination, not a technical cessation, such as is the case here. Marshall v. Chater, 75
F.3d 1421, 1428 (10th Cir. 1996) (“Federal law gives a recipient the right to receive benefits during his administrative
appeal where the SSA has determined that the recipient is no longer entitled to benefits because “the physical or mental
impairment on the basis of which such benefits are payable is found to have ceased, not to have existed, or to no longer
be disabling.”). Once the case is back before an ALJ, Plaintiff may continue to pursue and advance his eligibility for
interim payments.


MEMORANDUM OPINION AND ORDER – Page 5
Case 4:19-cv-00709-CAN Document 26 Filed 09/21/20 Page 6 of 10 PageID #: 131




initial decision on his continued receipt of benefits; (2) requested a reconsideration of that decision;

(3) requested a hearing before an ALJ; and (4) after the ALJ makes a written decision, make

another challenge by requesting a review by the Appeals Council. See 20 C.F.R. § 416.1400.

Plaintiff acknowledges in his briefing that “there are [in fact] four steps of appeal,” and concedes

that he hasn’t exhausted his administrative remedies concerning the agency’s determination to

terminate CDB benefits and Medicare coverage based upon CDB entitlement and is “currently

[only] at step number two Administrative Law Judge Hearing” [Dkts. 21 at 1; 23 at 1; 24 at 3].

Given Plaintiff’s acquiescence that he has not yet exhausted his administrative remedies, the Court

lacks subject matter jurisdiction to hear his case unless waiver exists.

Waiver of Exhaustion by the Commissioner

       The Commissioner advises that it has not (and does not) waive the exhaustion requirement

and continues to challenge Plaintiff’s claim as improper due to failure to exhaust administrative

remedies [Dkts. 12 at 1; 22]. See Heckler v. Day, 467 U.S. 104 (1984) (finding waiver where

Commissioner failed to object to and/or challenge plaintiff’s claims being brought before

exhaustion of administrative remedies).         Because the Commissioner has not waived the

requirement of exhaustion of administrative remedies, the Court examines the applicability of

judicial waiver.

Waiver of Exhaustion by the Court

       As set forth infra, courts have applied the following three factors in determining whether

to waive the exhaustion requirement: “(1) whether a claim is collateral to a demand for benefits,

(2) whether exhaustion would be futile, and (3) whether the harm suffered pending exhaustion

would be irreparable.” See Chambers, 2020 WL 5094684, at *6; see Chamberlain, 382 F. Supp.

at 872; Mack v. Astrue, No. CIV.A. 09-3337, 2010 WL 2218239, at *4 (S.D. Tex. May 14, 2010),




MEMORANDUM OPINION AND ORDER – Page 6
Case 4:19-cv-00709-CAN Document 26 Filed 09/21/20 Page 7 of 10 PageID #: 132




report and recommendation adopted, No. CIV.A. H-09-3337, 2010 WL 2218227 (S.D. Tex.

June 2, 2010).

         As to whether Plaintiff’s claim is collateral, “[w]here a plaintiff asserts that a policy or

regulation of the SSA is invalid as being in conflict with the Constitution or the Social Security

Act, his claim is collateral; where a plaintiff asserts that a policy or regulation has been incorrectly

applied to his claim for benefits, he is asserting a substantive claim of entitlement to benefits.”

Anderson v. Sullivan, 806 F. Supp. 134, 137 (E.D. Tex. Sept. 10, 1992); see also Chamberlain,

382 F. Supp. 2d at 874 (finding that where “plaintiff asserts no constitutional claim which could

be construed as collateral to her claim for benefits. . . . exhaustion of remedies cannot be waived

on that basis”); Mack, 2010 WL 2218239, at *4 (holding that a “claim is not collateral so as to

waive the exhaustion requirement if it is inextricably intertwined with a substantive claim of

administrative entitlement”) (quotations omitted). Here, Plaintiff’s claim is not collateral to

benefits. Indeed, the entirety of Plaintiff’s claim is that he should still be receiving his CDB

[Dkt. 1]. Plaintiff is not challenging the constitutionality of the process, rather he is asserting that

the SSA erred in denying him benefits pending his appeal [Dkts. 1 at 4-5; 13 at 1; 14 at 1; 21 at 1;

23 at 1; 24 at 1].

         The Court also does not find that exhaustion of administrative remedies by Plaintiff would

be futile. In determining the futility of making a plaintiff exhaust their administrative remedies,

courts have considered the length of time a claimant has been working through the administrative

process, and also, whether Plaintiff has asserted a collateral claim that would not be resolved

through the exhaustion of administrative remedies.2 See Chambers, 2020 WL 5099829, at *7

(holding that exhaustion would not be futile in case where a plaintiff had started the process four


2
 Because the Court has determined that Plaintiff has not asserted a collateral claim infra, further discussion of this
possible point of futility is not necessary.


MEMORANDUM OPINION AND ORDER – Page 7
Case 4:19-cv-00709-CAN Document 26 Filed 09/21/20 Page 8 of 10 PageID #: 133




years earlier and where the SSA was in contact with plaintiff throughout the process); Cplace

Springhill SNF, LLC v. Burwell, No. CIV.A. 14-3139, 2015 WL 1849499, at *5 (W.D. La. Apr. 22,

2015) (“This Court draws a distinction between complete and total preclusion of review versus

simple postponement of review and finds that any possible delay in this matter does not warrant

circumvention of the administrative appeal process as a whole.”); Anderson, 806 F. Supp. at 138

(“Exhaustion of administrative remedies would be futile where the Secretary’s position is firm,

and further administrative appeal would prove unavailing.”). Plaintiff has not asserted any grounds

reflecting futility, merely frustration with the delay in resolving his claim which many litigants

express in connection with social security matters. See Fabian v. Colvin, No. SA-14-CV-141-XR,

2014 WL 3952803, at *2 (W.D. Tex. Aug. 13, 2014) (“Frustration with the administrative process

does not confer subject matter jurisdiction.”). Plaintiff contends, “[t]he SSA is purposely delaying

my current ALJ hearing date because the SSA knows I will win my future Title II Medicare

Benefits case once given an actual ALJ Hearing date. I filed my initial reconsideration on

December 18, 2018. The SSA didn’t send me notice of reconsideration until January 20, 2020”

[Dkt. 24 at 3]. See Chambers, 2020 WL 5099829, at *7. Standing alone, allegations such as these,

do not establish futility.

        Turning to the harm suffered by Plaintiff, “[t]o meet the irreparability requirement for

waiver, the claimant must show that denial of relief will cause a harm; it does not account for past

injuries.” Chambers, 2020 WL 5099829, at *7 (citing Griego v. Leavitt, No. CIV.A. 3:07-CV-

1708-D, 2008 WL 2200052, at *11 (N.D. Tex. May 16, 2008)). Examples of such irreparability

are where the plaintiff’s life expectancy was short, or the plaintiff faced life-threatening medical

ailments. See Anderson, 808 F. Supp. at 137-38 (“Plaintiff is infected with HIV, the virus that

causes AIDS; his life expectancy is probably rather short. The need for a speedy resolution in a




MEMORANDUM OPINION AND ORDER – Page 8
Case 4:19-cv-00709-CAN Document 26 Filed 09/21/20 Page 9 of 10 PageID #: 134




case such as this is obvious if the plaintiff, rather than his estate, is to obtain the benefit of a

favorable decision. Remitting plaintiff to his administrative remedies may exhaust more than the

administrative remedies provided by the SSA; it may exhaust most of plaintiff’s remaining life

span.”); compare with Mack, 2010 WL 2218239, at *4 (finding no irreparable injury where

plaintiff alleged that exhausting his administrative remedies would result in “harm and injury due

to the stress and the ordeal of having to go through the inadequate appeal process[, which] will

also trigger a medical set back”). “If ‘the agency’s wrongful decision can be rectified with

retroactive payments, the claim presents no danger of irreparable harm or futile pursuit of

administrative remedies.’” Chambers, 2020 WL 5099829, at *7; see also Chamberlain, 382 F.

Supp. 2d at 873 (citing Mathews, 424 U.S. at 330-32). Plaintiff here has not claimed to have a

disease that may exhaust him before the administrative process runs its course; Plaintiff also makes

no claim that retroactive payments would not make him whole.

       Plaintiff has not shown that exhaustion of his administrative remedies would irreparably

harm him. Thus, upon consideration of the relevant factors, the Court finds that, at present, waiver

of exhaustion of administrative remedies by the Court is not proper. However, the Court notes

that upon continued delay, waiver of exhaustion of administrative remedies by the court may

become proper. See Hinton v. Sullivan, 737 F.Supp. 232, 242 (S.D.N.Y. Mar. 28, 1990) (finding

that where a plaintiff’s “repeated requests for hearings and appeals go unheeded” and the

administrative process is dragged out for an exorbitant amount of time, waiver of exhaustion of

remedies is appropriate).




MEMORANDUM OPINION AND ORDER – Page 9
Case 4:19-cv-00709-CAN Document 26 Filed 09/21/20 Page 10 of 10 PageID #: 135




                                          CONCLUSION

       For the foregoing reasons, the Court lacks subject matter jurisdiction under § 405(g) and

finds that the Defendant Andrew M. Saul, Commissioner of Social Security’s Motion to Dismiss

and Incorporated Memorandum [Dkt. 12] is GRANTED. Plaintiff’s case is dismissed without

prejudice to refiling, if necessary, after exhaustion and/or upon the applicability of judicial waiver.

The Commissioner should proceed directly in scheduling Plaintiff’s case for hearing before an

ALJ.

       All other relief not expressly granted is DENIED.

       The Clerk is directed to CLOSE this civil action.

       IT IS SO ORDERED.
       SIGNED this 21st day of September, 2020.




                                    ___________________________________
                                    Christine A. Nowak
                                    UNITED STATES MAGISTRATE JUDGE




MEMORANDUM OPINION AND ORDER – Page 10
